DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 1/4/2021 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected polarizer protective film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baetzold et al. (US 20090004478) in view of Kim et al. (Polymer [Korea]).
Baetzold discloses flexible hardcoat compositions and articles thereof.  Concerning claim 1, Baetzold discloses a flexible hardcoat composition comprising a urethane (meth)acrylate oligomer having an elongation value from 20% to 200% and a multifunctional crosslinker acrylate monomer (abstract; para. 0010-0024 and 0064-0065).  However, Baetzold is silent to para. 0017 and 0023).  The composition further comprises a photoinitiator at 0.1 to 10 wt% based on the organic portion (i.e. the binder) (para. 0044). Concerning claims 3 and 4, the composition includes inorganic particles such as silica particles within the coating at a content of 19.8 wt% per 100 parts or between 0.5 to 10 wt% of the solids in the composition (Table 1; para. 0054-0062).  However, Baetzold is silent to the claimed acrylate oligomer having the modification as claimed and the hardness as claimed.
Kim discloses UV-curable caprolactone-modified urethane acrylate oligomers and films thereof.  With respect to the modified acrylate oligomer, Kim discloses that caprolactone modified urethane acrylate oligomers have increased flexibility, wherein the modified urethane acrylate has 3 functional groups (abstract; Figures 2 and 7).  As such, for increased flexibility for applications that require more flexibility, one of ordinary skill in the art would have been motivated to use a urethane acrylate oligomer that is modified by caprolactone as the urethane acrylate oligomer of Baetzold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783